DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2020 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 6-30 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 6-30 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fluid" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this refers to “a viscoelastic fluid” as previously defined, and previously referred to as “the viscoelastic fluid” or a different fluid.
Claims 2-5 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, deficiency from parent claim 1.
Claim 2 recites the limitation "the fluid" in various locations.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this refers to “a viscoelastic fluid” as previously defined in claim 1, and previously referred to as “the viscoelastic fluid” or a different fluid.
Claim 31 recites the limitation "the fluid".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this refers to “a viscoelastic fluid” as previously defined in the claim, and previously referred to as “the viscoelastic fluid” or a different fluid.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirano et al. [US 2002/0153804].
Claim 1, as best understood, Hirano et al. discloses a MEMS device [figures 1A-2B], comprising: a substrate [10]; a suspended element [16] connected to a fixed part [14]; of the substrate [10] by one or more flexures [18, 20], wherein the one or more flexures [18, 20] are configured to permit movement of the suspended element [16] relative to a fixed part [14] of the substrate [10; paragraph 0015]; a drive beam [22] connected to suspended element [16]; and one or more fluid confinement structures [30/32] on the fixed part [14] of the substrate [10] and/or on the suspended element [16] configured to confine a viscoelastic fluid [paragraph 0017] in a limited part of a gap [figure 1C] between one or more sidewalls of both the fixed part [14] of the substrate [10; figures 1A-2B] and either the suspended element [16] or the drive beam [22] or both the suspended element [16] and drive beam [22] such that a first portion of the gap [at 22 figures 1C and 2B] is bridged by the viscoelastic fluid [30] and second portion of the gap [36 figure 1C or 51 figure 2B] is not [figure 1C, the viscoelastic fluid 30 does not reach to the top of 36, figure 2B the viscoelastic fluid 30 is not in gap 51], wherein the confinement structures are configured to prevent flow of the fluid to other parts of the gap [paragraphs 0020 and 0022].
Claim 2, as best understood, Hirano et al. discloses the device of claim 1, wherein the one or more fluid confinement structures [30/32] include one or more sharp edges [defined walls 34/35/36] on either the fixed part of the substrate and/or on the suspended element [16] configured to restrict the flow of the fluid to prevent flow of the fluid to other parts of the gap [figures 1B, 1C and 2B].
Claim 3, as best understood, Hirano et al. discloses the device of claim 2, wherein the one or more sharp edges include one or more corners formed by one or more of the sidewalls [34/35/36] of the fixed part of the substrate  and/or the suspended element [16] and/or the drive beam.
Claim 4, as best understood, Hirano et al. discloses the device [100; 200; 300; 500; 600; 700] of claim 3, wherein the one or more corners [defined walls 34/35/36] include one or more 90 degree corners [figures 1A and 2A].
Claim 5, as best understood, Hirano et al. discloses the device of claim 3 or 4, wherein the one or more corners [defined walls 34/35/36]  include one or more corners of a sidewall of the suspended element [16] opposite one or more corresponding corners of a sidewall of the fixed part [14] of the substrate [10; figures 1A and 2A].
Claim 31, as best understood, Hirano et al. discloses a MEMS device [figures 1A-2B], comprising: a substrate [10]; a suspended element [16] connected to a fixed part [14] of the substrate [111; 211] by one or more flexures [18/20], wherein the flexures [18/20] are configured to permit movement of the suspended element [16] relative to the fixed part [14] of the substrate [10; paragraph 0015]; a drive beam [22] connected to suspended element [13]; a viscoelastic fluid [paragraph 0017] in a limited part of a gap between the fixed part [14] of the substrate [10] and the suspended element [16] and/or the drive beam [22; figures 1C and 2B, the viscoelastic fluid rojas002E30 does not entirely fill the gaps in 36 or 51], wherein the fluid contacts sidewalls of both the fixed part [14] of the substrate [10] and the suspended element [16; figures 1A, 1C] and/or drive beam [22; figure 2B] such that a first portion of the gap [at 22 figures 1C and 2B] is bridged by the fluid and second portion of the gap 36 figure 1C or 51 figure 2B] is not; confinement structures [30/32] on either the fixed part [14] of the substrate [10] and/or on the suspended element [16] configured to prevent flow of the viscoelastic fluid [30] to other parts of the gap [paragraphs 0020 and 0022]; a region of the fixed part [14] of the substrate [10] which is configured to act as a reservoir [figure 1c, 30 surrounding 14] for the viscoelastic fluid such that the fluid can flow from the reservoir to the gap until the limited part of the gap is filled with the viscoelastic fluid [paragraphs 0020 and 0022].
Claim 32, Hirano et al. discloses a MEMS device [figures 1A-2B], comprising: a substrate [10]; a suspended element [16] connected to a fixed part [14] of the substrate [10] by one or more flexures [18, 20], wherein the flexures [18, 20] are configured to permit movement of the suspended element [16] relative to the fixed part [14] of the substrate [10; paragraph 0015]; a drive beam [22] connected to suspended element [16]; a winglet structure [24] connected to the drive beam [22] which in part is configured to be suspended above the fixed part [14] of the substrate [10] with a vertical gap [11; figure 1C] between the winglet structure and the fixed part [14] of the substrate [10] such that the suspended element [16] is movable vertically above the fixed part [14] of the substrate [10] without making contact with the fixed part [14] of the substrate [10].
Claim 33, Hirano et al. discloses the device [100; 200; 300; 500; 600; 700] of claim 32, further comprising a viscoelastic fluid [30] in the vertical gap [11] between the winglet structure [24] and fixed part [14] of the substrate [10].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837